MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Nov 20 2020, 8:40 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Denise L. Turner                                        Curtis T. Hill, Jr.
DTurner Legal LLC                                       Attorney General of Indiana
Indianapolis, Indiana
                                                        Evan Matthew Comer
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James Henry Stewart, Jr.,                               November 20, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2661
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark Dudley,
Appellee-Plaintiff,                                     Judge
                                                        Trial Court Cause No.
                                                        48C06-1705-MR-1227



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020                 Page 1 of 18
                                   Case Summary and Issues
[1]   Following a jury trial, James Stewart was convicted of murder and sentenced to

      serve fifty-seven years in the Indiana Department of Correction. Stewart

      appeals and presents two issues for our review: (1) whether the trial court

      abused its discretion in admitting certain evidence at trial; and (2) whether the

      trial court erred in denying Stewart’s motion to recuse the lead deputy

      prosecutor. Concluding the trial court did not abuse its discretion in admitting

      the evidence or in denying Stewart’s motion, we affirm.



                                Facts and Procedural History
[2]   The facts most favorable to the verdict are as follows. In May 2017, Montez

      McCloud and Cheyanne Gosler had been dating for approximately five years.

      Gosler’s best friend, Hailey Carr, had been in a long-term relationship with

      Stewart. Stewart and Carr lived in a house at 1717 Jefferson Street in Anderson

      with their children.1 On May 9, after Gosler picked up McCloud’s lost

      cellphone, she and McCloud got into a disagreement. Gosler drove to Carr and

      Stewart’s house, parked in their driveway, and went inside. McCloud later

      drove a moped to the house. Gosler walked outside and she and McCloud then

      walked back into the house where Gosler got her keys and phone. Carr testified

      that McCloud began hitting Gosler, prompting Carr to yell for Stewart, who




      1
          Stewart and Carr shared one son together but Stewart helped raise Carr’s other children.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020              Page 2 of 18
      had been sleeping in a room in the back of the house. Carr told them to “get

      out.” Transcript of Evidence, Volume IV at 126. McCloud and Gosler left the

      house and Carr and Stewart followed. The four began arguing.


[3]   David Lennen lived across the street and witnessed “an argument going on”

      between Stewart, Carr, and another man and woman. Id. at 180. Lennen

      heard Stewart say, “[I]f you’re still out here when I come back I got something

      for you.” Id. at 181. Stewart then went inside. McCloud got into Gosler’s

      vehicle and began to drive away when Gosler pushed the moped over, which

      “[h]it the back corner of the car.” Id. McCloud jumped out of the car and hit

      Gosler “one time, [and] went to hit her again” at which time Stewart “was

      standing [outside the front door] with a rifle.” Id. at 181-82. Stewart pointed

      the rifle at McCloud’s chest and began shooting. Lennen believed Stewart shot

      McCloud nine or ten times. After McCloud fell to the ground, Stewart fired an

      additional round. See id. at 130-31, 216. Stewart “leaned over [McCloud] . . .

      and said I hope I killed your a**. Somebody call 911.” Id. at 182. Lennen

      asked Stewart if “everything is ok” to which Stewart responded, “[H]e came in

      my house and hit my girl.” Id. at 185. Stewart then went back into the house

      until police arrived.


[4]   Police and paramedics arrived on scene. The paramedics immediately began to

      render aid to McCloud, who was “unconscious, not breathing, and . . . did not

      have a pulse.” Id., Vol. II at 169. Paramedics applied a monitor to assess

      McCloud’s heart rhythm, which revealed his heart was no longer beating.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 3 of 18
      Paramedics pronounced McCloud dead at the scene. Stewart surrendered and

      was arrested by police.


[5]   Later, Stewart was interviewed by police2 and stated, “I didn’t do anything

      wrong. I was just protecting my family.” Id., Vol. V at 184. He explained that

      he was sleeping in the back room when Carr woke him up and told him “this

      guy’s in the house, and he’s . . . beating the hell out of her friend[,]” Gosler. Id.

      at 189. He got up and witnessed McCloud beating the friend and then “he

      turn[ed] around and attack[ed]” Carr, who was holding their baby son. Id. at

      189-90. He also stated that when they were all outside, McCloud attacked

      Gosler and Carr; he went inside, got his .22 rifle, and went back outside. He

      told McCloud to get off his property and described McCloud’s attitude toward

      him as “I don’t give a f***, like shoot me” to which Stewart responded, “you

      just broke in my house[,] scared the s*** out of my kids. . . . I got babies in

      here.” Id. at 202. He claimed McCloud threatened to “spray this

      motherf*****” and “that’s when he lunged at me and I fired off a shot[,]” which

      hit McCloud in the shoulder. Id. Stewart told police the shot “didn’t really

      phase him. . . . And then he . . . kind of like lunged a little bit at me, and I shot

      him again . . . . [T]hen he went to like fall back, and then I . . . squeezed off

      probably like six (6) times[.]” Id. When police asked whether McCloud had a

      gun, Stewart acknowledged that he “didn’t say [McCloud] had a gun.” Id. at




      2
          Detectives read Stewart his Miranda rights and he agreed to be interviewed.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 4 of 18
      211. When asked why he shot McCloud, Stewart responded, “I shot him after

      he was already attacking my baby momma and them. He had already seen the

      rifle [and] wasn’t worried about it.” Id. at 230. The State subsequently charged

      Stewart with murder.


[6]   Detective Scott Sanderson of the Anderson Police Department (“APD”)

      responded to the scene and noticed a camera on a nearby warehouse he knew

      belonged to Ken Kocinski, the owner of KT Pawn.3 At the time, Detective

      Sanderson did not know whether the cameras were pointed toward the crime

      scene, so he contacted Kocinski, who contacted his out-of-state IT team for

      assistance. Kocinski reviewed the footage and discovered that one of the

      cameras recorded the shooting. The same day, APD Detective Norman

      Rayford went to the warehouse and watched the video which showed the

      shooting at 1717 Jefferson Street with Kocinski. Detective Rayford recorded

      the footage using his cellphone and subsequently uploaded the cellphone

      footage onto APD’s “digital phone dump for evidence.” Id., Vol. III at 33. On

      May 17, APD Detective Larry Crenshaw met with Kocinski’s wife at the

      warehouse to obtain the security camera footage. Detective Crenshaw watched

      her put the footage onto a thumb drive, which she then gave to him and he then




      3
          Detective Sanderson was familiar with Kocinski from working in the burglary and theft unit.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020                 Page 5 of 18
      uploaded onto APD’s digital phone dump. Detective Crenshaw subsequently

      lost track of the thumb drive Kocinski’s wife originally gave him.4


[7]   In August 2019, Deputy Prosecutor Dan Kopp gave APD Detective Doug

      Stanton a thumb drive of unknown origin and asked him to slow down the

      video footage on the drive, which “was twice as fast as real time.” Id. at 180.

      Deputy Prosecutor Andrew Hanna was also present when Kopp made this

      request. Using software, Detective Stanton successfully slowed the footage to

      half speed. A disc containing the original security camera footage was prepared

      for admission at trial as State’s Exhibit 36 and a disc with the edited version

      was prepared for admission as State’s Exhibit 37.


[8]   Before trial, Stewart filed a motion to recuse Deputy Prosecutor Dan Kopp

      from the case alleging Kopp was a necessary witness in the chain of custody of

      the original and modified versions of the security footage (Exhibits 36 and 37).

      See Appellant’s Appendix, Volume III at 136-37. Specifically, Stewart claimed:


                 3.     The security footage came from the [APD] property room.
                 Whether Mr. Kopp withdrew the evidence from the property
                 room personally or received it from another individual, he is now
                 a witness necessary to maintain the chain of custody of the
                 security footage, as well as to establish the initial chain of
                 custody of any modified version of the security footage prepared
                 by Detective Stanton at his request.




      4
          Later, another officer, Detective Stanton, reviewed the “phone dump” and could not locate this footage.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020                 Page 6 of 18
               4.     Allowing Deputy Prosecuting Attorney Kopp to combine
               the roles of advocate and witness would pose a substantial risk of
               confusing and misleading the jury, as well as enhancing the
               importance and credibility of . . . Kopp, (and by inference the
               State’s entire case), at the expense of [Stewart]’s right to a fair
               and impartial trial.
Id. at 136-37 (citation omitted). The trial court denied the motion.


[9]    A jury trial commenced on September 3, 2019. At trial, the State offered

       Exhibit 36 during Kocinski’s testimony. Kocinski had testified that he has a

       security camera at his business at 19th and Jefferson Streets; he requested

       assistance from his IT team to access and view the footage; he reviewed the

       video at APD’s request, which showed the shooting that occurred on May 9;

       and the exhibit is a true and accurate copy of the security footage from May 9

       as it pertains to the shooting at 1717 Jefferson Street. See Tr., Vol. II at 235-36.

       The State moved to admit the exhibit and Stewart objected on the basis that the

       exhibit had not been properly authenticated pursuant to the silent witness

       theory. The trial court sustained the objection because there were “some holes

       as to what occurred between the recording . . . and it being viewed” but allowed

       the State to present additional foundational evidence. Id. at 242.


[10]   Kocinski further testified that the cameras are motion activated, run

       continuously, and record onto a hard drive that can store about twenty-three

       hours of footage before “it loops” and begins to record over existing footage.
Id. at 247. He also stated that the recording system was working properly on

       May 9, he is unable to alter the recordings, and the recording system records the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 7 of 18
       time and date but he was unaware as to whether it adjusted for daylight savings

       time. Kocinski testified that he watched the security camera footage with

       Detective Rayford on May 9, 2017; reviewed Exhibit 36 in August 2019; and

       agreed the exhibit is a true and accurate copy of the video he watched with

       Detective Rayford and is in the same or substantially the same condition as the

       copy he watched with Detective Rayford. The State again moved to admit

       Exhibit 36 and the trial court admitted it over Stewart’s objection.


[11]   During Detective Stanton’s testimony, the State introduced Exhibit 37 and laid

       the foundation for it by eliciting testimony regarding Exhibit 36. Detective

       Stanton testified that Exhibit 36 was the original video footage he had been

       asked to review in the case. He reviewed the exhibit on August 15, 2019,

       initialed the disc indicating that he reviewed it, and agreed it was an accurate

       representation of the footage he originally saw. In addition, he viewed both the

       cellphone footage taken as Detective Rayford initially watched the security

       camera footage and Exhibit 36 and agreed the two were the same video “with

       the exception that [the] Detective was not holding his phone and recording it

       off the screen” on Exhibit 36. Id., Vol. III at 226. He stated he had been asked

       to slow down the footage he was given, which he did using a computer

       program. When presented with Exhibit 37, Detective Stanton identified it as

       “my half speed video[,]” which he had reviewed earlier that day and initialed.
Id. at 184. He stated that the video is a true and accurate representation of the

       original video, and aside from slowing down the video by using a program, he

       did not alter, add, or omit anything from the video. In fact, Detective Stanton


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 8 of 18
       stated he could view the file’s properties, which revealed the file had been

       created on May 9, 2017. See id. at 196, 228.


[12]   The State then moved to admit Exhibit 37 as a demonstrative exhibit. Stewart

       objected based on lack of foundation for Exhibit 36 and therefore, for Exhibit

       37. The trial court overruled the objection and admitted the exhibit, stating:


               At this point in the evidentiary record, I have two (2) witnesses
               that looked at the video footage on [May 9, 2017]. Both have
               looked at that video and looked at . . . Exhibit . . . 36 and say[ ]
               that they’re the same[.] I have . . . Detective Stanton, also
               reviewing Exhibit [36] saying [it] is the same as Exhibit [37] other
               than it’s half speed, that there are no other changes that he can
               note between Exhibit [36] and [37], which he’s the one that
               created. . . . I have witnesses that are saying that the scene is
               depicted in Exhibit [36] are the same herein that’s an issue in this
               case. I have the owner of the equipment indicating that it was
               operating without issue on [May 9, 2017], that he uses it at
               multiple locations at his businesses. And so, based on all of that,
               I am assured of Exhibit [36’s] competence and authenticity, and
               by extension, I’m also assured of the authenticity and
               competence of Exhibit [37]. . . . [Exhibit 37] is only
               demonstrative, but I am granting it.
Id. at 205-06. During the trial, Stewart filed a Motion for Jury View to allow

       the jury to view the scene on Jefferson Street. The trial court granted the

       motion and the jury traveled to the scene.


[13]   Ultimately, the jury found Stewart guilty as charged and the trial court

       sentenced him to fifty-seven years. Stewart now appeals. Additional facts will

       be supplied as necessary.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 9 of 18
                                 Discussion and Decision
                                  I. Admission of Evidence
[14]   Stewart argues that the trial court erred in admitting Exhibits 36 and 37 because

       the State failed to establish a sufficient foundation under the “silent witness”

       theory. We conclude the trial court did not abuse its discretion in admitting

       these exhibits.


                                      A. Standard of Review
[15]   Our standard of review in this area is well-settled. The admission and exclusion

       of evidence falls within the sound discretion of the trial court, and we review

       the trial court’s decision for an abuse of that discretion. Baker v. State, 997
N.E.2d 67, 70 (Ind. Ct. App. 2013). An abuse of discretion occurs when the

       trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before it. Morrison v. State, 824 N.E.2d 734, 739 (Ind. Ct. App.

       2005), trans. denied. We do not reweigh the evidence and consider only the

       evidence most favorable to the trial court’s ruling. Scott v. State, 883 N.E.2d
147, 152 (Ind. Ct. App. 2008).


               B. Authentication and the “Silent Witness” Theory
[16]   Indiana Evidence Rule 901(a) provides that “[t]o satisfy the requirement of

       authenticating or identifying an item of evidence, the proponent must produce

       evidence sufficient to support a finding that the item is what the proponent

       claims it is.” Videos can be authenticated via witness testimony or, in instances


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 10 of 18
       in which no witness observed what the video portrays, the silent-witness theory.

       McFall v. State, 71 N.E.3d 383, 388 (Ind. Ct. App. 2017).


[17]   The “silent witness” theory permits the admission of photographs as substantive

       evidence, rather than merely as demonstrative evidence, so long as the

       photographic evidence is also relevant. Wise v. State, 26 N.E.3d 137, 141 (Ind.

       Ct. App. 2015), trans. denied. This theory has been extended to the use of video

       recordings. Id.


               [U]nder a silent witness theory, videotapes may be admitted as
               substantive evidence, but there must be a strong showing of
               authenticity and competency and . . . when automatic cameras
               are involved, there should be evidence as to how and when the
               camera was loaded, how frequently the camera was activated,
               when the photographs were taken, and the processing and
               changing of custody of the film after its removal from the camera.


       McHenry v. State, 820 N.E.2d 124, 128 (Ind. 2005) (quotations and footnote

       omitted). This standard is applicable when “there is no one who can testify as

       to [the recording’s] accuracy and authenticity because [it] must ‘speak for itself’

       and because such a ‘silent witness’ cannot be cross-examined.” Wise, 26
N.E.3d at 141 (quotation omitted).


               For this “silent witness” purpose, “the foundational requirements
               . . . are vastly different than the foundational requirements for
               demonstrative evidence.” In such cases, “the witness is not
               required to testify that the photograph [or recording] is an
               accurate representation of the scene as it appeared” – and indeed,
               often could not “so testify since he or she was not necessarily
               there to observe the scene on that day.” Instead, the witness

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 11 of 18
               “must give identifying testimony of the scene that appears in the
               photographs” sufficient to persuade “the trial court . . . of their
               competency and authenticity to a relative certainty.”


       Knapp v. State, 9 N.E.3d 1274, 1282 (Ind. 2014) (citations and alterations

       omitted), cert. denied, 574 U.S. 1091 (2015). If a foundational requirement is

       missing, then the surrounding circumstances can be used. McFall, 71 N.E.3d at

       388.


[18]   Here, Exhibit 36 was admitted as substantive evidence. We conclude that the

       following foundational testimony supports the competency and authenticity of

       Exhibit 36 to a relative certainty:


           • Kocinski testified that one of his warehouse security cameras, located on

               the corner of 19th and Jefferson Streets, recorded the shooting at 1717

               Jefferson Street on May 9, 2017, which resulted in McCloud’s murder;

               and his out-of-state IT team assisted him in accessing or viewing the

               footage.


           • Kocinski stated that the cameras are motion activated, run continuously,

               and record onto a hard drive that stores up to twenty three hours of

               footage; the recording system was working properly on May 9; the

               system records the time and date, although he did not know whether the

               system adjusted for daylight savings time; and he had the ability to burn

               the footage onto a disc but did not have the ability to alter the footage.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 12 of 18
           • Kocinski watched the footage with Detective Rayford on May 9, 2017;

               he reviewed Exhibit 36 before trial and agreed it was a true and accurate

               copy of the video he watched with Detective Rayford.


       In sum, Kocinski’s testimony explains when the security camera captures

       footage, how much footage it records, the date and time of the recording, and

       how he obtained the footage at issue in the case. We conclude this is a strong

       showing of authenticity and competency.


[19]   Stewart also claims the exhibits lacked foundation due to an inadequate chain

       of custody. However, under the “silent witness” theory, “the State is not

       required to exclude every reasonable possibility of tampering, but rather must

       only provide reasonable assurance that an exhibit has passed through various

       hands in an undisturbed condition.” Mays v. State, 907 N.E.2d 128, 132 (Ind.

       Ct. App. 2009) (quotation omitted), trans. denied. Although we acknowledge, as

       does the State, there was inconsistent testimony as to whether the footage

       contained in Exhibit 36 was uploaded to APD’s digital dump drive,5 multiple

       witnesses at trial testified to Exhibit 36’s authenticity – stating they viewed the

       exhibit prior to trial and it was a true and accurate copy of the footage they had

       previously watched. Kocinski and Detective Rayford watched the footage of

       the shooting on May 9, 2017; Detective Crenshaw watched the footage on May




       5
        As noted above, Detective Rayford took a video of the footage with his cellphone as he watched it with
       Kocinski on May 9, 2017, and Detective Crenshaw obtained a thumb drive with the footage from Kocinski’s
       wife on May 17. Both detectives claimed to have uploaded the footage they received to APD’s database;
       however, Detective Stanton testified that he could not locate the footage Detective Crenshaw uploaded.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020          Page 13 of 18
       17 and observed Kocinski’s wife put the footage onto a thumb drive; and

       Detective Stanton watched the footage in August 2019 when he was asked by

       Deputy Prosecutor Kopp to slow down the footage. Each witness also watched

       Exhibit 36 prior to trial and testified the footage was the same or substantially

       the same as the footage they initially watched which depicted the May 9

       shooting. See Tr., Vol. II at 250; id. Vol. III at 3, 29-30, 62-63, 177-78. And we

       note that Stewart does not allege that the footage contained in Exhibit 36 does

       not show what happened. This is sufficient to establish Exhibit 36’s

       authenticity to a relative certainty and therefore, the trial court did not abuse its

       discretion in admitting this exhibit.


[20]   Exhibit 37 was admitted as demonstrative evidence and therefore, the “silent

       witness” theory is inapplicable. See Wise, 26 N.E.3d at 141. Demonstrative

       evidence is a “visual aid[ ] that assist[s] in the presentation and interpretation of

       testimony[.]” Knapp, 9 N.E.3d at 1282. And an adequate foundation for

       demonstrative evidence requires testimony that the video accurately depicts the

       scene or occurrence as it appeared at the time in question. Id. Exhibit 37 was

       introduced during Detective Stanton’s testimony, who explained that the

       exhibit was a slowed down version of Exhibit 36 and it was an accurate

       representation of the original aside from slowing down the video via software.

       He stated he did not alter, add, or omit anything from the video; it was only

       slowed down to half-speed, which was more accurate than the original double

       speed video. During Gosler’s testimony, the State moved to publish Exhibit 37

       and the trial court granted the request. See Tr., Vol. IV at 135-37. As the video


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 14 of 18
       played, Gosler testified that the scene depicted Stewart and Carr’s house, her

       car, the individuals present, and described the events that occurred. See id. at

       138-49. Gosler’s testimony constitutes an adequate foundation for the

       admission of Exhibit 37.


[21]   In sum, Exhibits 36 and 37 were properly authenticated. Therefore, the trial

       court did not abuse its discretion when it admitted these exhibits.


                                          C. Harmless Error
[22]   Even if the video footage was admitted improperly, any error would have been

       harmless as it was cumulative of other evidence properly admitted. “The

       improper admission of evidence is harmless error when the erroneously

       admitted evidence is merely cumulative of other evidence before the trier of

       fact.” Hunter v. State, 72 N.E.3d 928, 932 (Ind. Ct. App. 2017), trans. denied.


[23]   In closing arguments, the defense argued Stewart acted in self-defense in

       shooting McCloud, stating that McCloud was “aggressive [and] posed a threat”

       and Stewart was protecting himself and his family. Tr., Vol. VI at 192, 194-95.

       However, Stewart admitted he shot McCloud multiple times, including after

       McCloud fell to the ground, a fact to which multiple witnesses also testified.

       He also acknowledged shooting McCloud because McCloud had been in his

       house and had allegedly attacked Carr. In light of this evidence, we conclude

       that Exhibits 36 and 37, the video footage of what transpired, was merely

       cumulative of other evidence properly admitted. Therefore, assuming arguendo

       that the exhibits were improperly admitted, any error was harmless.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 15 of 18
                                      II. Motion to Recuse
[24]   Stewart also challenges the trial court’s denial of his motion to recuse Deputy

       Prosecutor Kopp as prosecuting attorney on the case. Because Kopp delivered

       a thumb drive of unknown origin containing what became Exhibit 36 to

       Detective Stanton and requested a half speed version, Stewart contends Kopp

       “was an essential link in the chain of custody for State’s Exhibits 36 and 37”

       and should have been “barred from acting as an advocate for the State.” Brief

       of the Appellant at 16. We disagree.


[25]   Rule 3.7(a) of Indiana’s Rules of Professional Conduct provides:


               A lawyer shall not act as advocate at a trial in which the lawyer is
               likely to be a necessary witness unless:


               (1) the testimony relates to an uncontested issue;


               (2) the testimony relates to the nature and value of legal services
               rendered in the case; or


               (3) disqualification of the lawyer would work substantial
               hardship on the client.


[26]   A witness is not necessary where the information a party seeks is available from

       other sources. Willner v. State, 612 N.E.2d 162, 165 (Ind. Ct. App. 1993), trans.

       denied. It is undisputed that Deputy Prosecutor Kopp did not testify at trial.

       The fact that Exhibit 36 was admitted under the “silent witness” theory obviates

       the need for Kopp’s testimony as to that exhibit. See McFall, 71 N.E.3d at 388.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 16 of 18
And therefore, we cannot conclude he was a necessary witness warranting

recusal from the case based on his involvement with Exhibit 37, which shows

the same thing but at a reduced speed. See Thompson v. State, 671 N.E.2d 1165,

1169 n.3 (Ind. 1996) (rejecting the defendant’s argument that the prosecutor

should have recused, pursuant to Rule 3.7 of Indiana’s Rules of Professional

Conduct, because the prosecutor was not a necessary witness and did not

testify). Exhibit 37 was admitted as demonstrative evidence; therefore, all that

the State was required to show to authenticate Exhibit 37 was that the footage

accurately depicted the scene at the time in question. Knapp, 9 N.E.3d at 1282.

The State did not need to prove chain of custody. And, as the State points out,

Deputy Prosecutor Hanna was also present when Deputy Prosecutor Kopp

approached Detective Stanton about creating Exhibit 37, meaning “at least one

other witness was available who could provide the foundation for the exhibit

other than Kopp.” Brief of Appellee at 32. Therefore, we conclude the trial

court did not err in denying Stewart’s motion to recuse Deputy Prosecutor

Kopp.6



                                          Conclusion


6
  The State analyzes Stewart’s motion to recuse as a claim of prosecutorial misconduct. See Br. of Appellee at
28-34. Although Stewart does not claim that Kopp committed prosecutorial misconduct in handling the thumb
drive, even if he did, his claim would fail. In reviewing a claim of prosecutorial misconduct, this court must
determine whether the prosecutor engaged in misconduct, and if so, whether such misconduct, under all the
circumstances, placed the defendant in a position of grave peril to which he should not have been subjected.
Booher v. State, 773 N.E.2d 814, 817 (Ind. 2002). We cannot conclude Kopp’s handling of the thumb drive
constitutes misconduct and, even if it did, in light of the overwhelming evidence of Stewart’s guilt, Stewart
was not placed in grave peril. See Cooper v. State, 854 N.E.2d 831, 835 (Ind. 2006).

Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020               Page 17 of 18
[27]   The trial court did not abuse its discretion in admitting Exhibits 36 and 37 or in

       denying Stewart’s motion to recuse the lead deputy prosecutor. Therefore, we

       affirm.


[28]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2661 | November 20, 2020   Page 18 of 18